Citation Nr: 0513041	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-34 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from March 1964 to December 
1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

In March 2005, the veteran appeared at the RO and testified 
at a video conference hearing conducted by the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file.  

The veteran maintains that his current bilateral hearing loss 
is attributable to acoustic trauma.  He claims that noise 
exposure aboard a ship during service led to his current 
hearing loss.  The veteran's DD Form 214 indicates that he 
served as a machinist's mate aboard the USS Rich.  Service 
medical records show that at the time of his pre-induction 
physical examination in February 1964, audiogram results 
revealed no findings of hearing loss.  In October 1966, the 
veteran was seen at the sick bay with a complaint of a 
hearing difficulty.  The examination was negative, but the 
veteran was to make an appointment for an audiogram.  There 
is no indication that such was done then or at the time of 
his separation physical examination in November 1966, when 
his hearing was noted as 15/15 in both ears for whispered 
voice.  The veteran was discharged from service in December 
1966.  

Post-service, an audiogram conducted by W.L., M.D., in 
November 1968 appears to indicate bilateral hearing loss, 
most severe in the right ear (the doctor, however, did not 
specifically report, with numerical scores, auditory 
thresholds for each of the tested frequencies).  A June 2003 
VA examination report indicates that the veteran presented 
with complaints of hearing loss, right ear worse than the 
left ear, which began in 1968 after a surgery on his right 
ear for otosclerosis.  Prior to that time, he reportedly 
denied any hearing loss.  An audiogram revealed mixed hearing 
loss in both ears (profound for the right ear and severe for 
the left ear).  

It appears from a preliminary review of the record that the 
RO has not sought all pertinent VA records of the veteran.  
In statements received in November 2002, the veteran asserted 
that within a month of leaving the service a work-related 
physical examination revealed hearing loss, that the 
government purchased a hearing aid for him through Beltone 
after he went for an evaluation at "Hyde Park" in Illinois, 
and that his hearing never improved even following a 
subsequent surgery.  He testified in March 2005 that about a 
year or year and a half after he was discharged from service, 
he applied with the "VA Office that was in High Park at the 
time" after which he was issued "sort of a chip" to obtain 
his first hearing aid through Beltone.  

The RO should attempt to obtain the VA records, referenced by 
the veteran in statements and testimony, pertinent to 
evaluation of the veteran for hearing loss.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The RO should also 
request the veteran to furnish a signed medical release for 
the VA to obtain records relevant to a work-related 
audiological evaluation conducted soon after discharge from 
service and to the issuance of a hearing aid, as indicated by 
the veteran.  In that regard, it is noted that the veteran in 
his November 2002 claim, noted treatment at Suburban Heights 
Medical Center in January "1966" and treatment at Beltone 
in "1966."  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain medical releases for Suburban 
Heights Medical Center and Beltone, as 
well as for any medical provider for work-
related purposes, in connection with 
evaluation and treatment received for his 
hearing loss in the period following his 
December 1966 discharge from service.  
After receiving the releases, the RO 
should contact the medical providers and 
obtain copies of all related medical 
records.

2.  The RO should take appropriate steps 
to obtain copies of all records from the 
VA "Hyde Park" in Illinois, relevant to 
evaluation of the veteran for hearing 
loss, since his discharge from service in 
December 1966.  In that regard, the 
veteran claims that he was evaluated by 
VA, which then gave him a "chit" to 
obtain his first hearing aid through 
Beltone.  All records obtained should be 
associated with the claims file.   

3.  After completion of the foregoing, the 
RO should adjudicate the veteran's claim 
of service connection for bilateral 
hearing loss, based on a review of the 
entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



